Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 1 June 2022.  Claims 1, 3, 11, 13, 15-16, 18, 20 have been amended.  Claims 2, 4, 12, 14 have been canceled.  Claims 1, 3, 5-11, 13, 15-20 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 7-11, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0204037 A1) in view of Goldfain et al. (9,917,791 B1) and further in view of Ladouceur et al. (US 2012/0001748 A1).

Claim 1.  Kim discloses an electronic device comprising: 
a flexible display having a non-expanded state and an expanded state, wherein a visible area of the flexible display is increased in the expanded state, the flexible display may be in an unextended state (P 0063) a user may extend the flexible display (P 0108); 
a processor electrically connected to the display; and a memory electrically connected to the processor, wherein the memory stores instructions that allows the processor to: in the non-expanded state, output a first screen of a first application, In Fig. 5, a Face Time application is displayed on the left side unextended screen, 
upon expanding the flexible display to the expanded state, output a second screen on at least a part of a second area of the flexible display corresponding to an expanded portion of the visible area of the flexible display in the expanded state, the second area being different from the first area, a user extends the flexible display and an application selection menu is displayed on the right side of the extended portion of the display (P 0108, Fig. 11A); 
if one of the … content included in the second area corresponding to the expanded portion is selected, output a third screen corresponding to the selected one in the first area, an application selection menu bar is displayed on the right side of the extended display, see Applicant’s Figure 10, 1070 (Fig. 11A, 11B); 
divide the second area corresponding to the expanded portion into a third area and a fourth area by a longitudinal border line, in Fig. 11A, upon selection of an icon in the right side of the extended portion, application content is displayed adjacent to the selection area, this is equivalent to dividing the extended portion into third and fourth areas, see Applicant’s Figures 10, 1071 and 1073; 
divide the fourth area into a fifth area, a sixth area, a seventh area, and an eighth area by transverse border lines, the area displayed adjacent to the application menu selection bar is divided into a number of further selections, see Applicant’s Figure 10, 1073 (Fig. 11A and 11B, 11050).

Kim does not disclose a notification object on a first area of the flexible display corresponding to the visible area of the flexible display in the non-expanded state, as disclosed in the claims.  However, in the same field of invention, Goldfain discloses a notification bar is displayed on an edge of the screen (C 13, L 50-52).  Therefore, considering the teachings of Kim and Goldfain, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine a notification object on a first area of the flexible display corresponding to the visible area of the flexible display in the non-expanded state with the teachings of Kim with the motivation to provide an improved mechanism by which a user device may be alerted as to notifications for different not displayed on the screen in an unobtrusive manner, while at the same time allowing the user to easily access information related to the notification as desired.

Kim does not disclose wherein the first application is an audio reproducing application and the first screen is a reproduction screen of a designated sound source, as disclosed in the claims.  However, in the same field of invention, Ladouceur discloses a music playing application is displayed on the screen of a device (P 0095, Fig. 14).  Therefore, considering the teachings of Kim, Goldfain and Ladouceur, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the first application is an audio reproducing application and the first screen is a reproduction screen of a designated sound source with the teachings of Kim and Goldfain with the motivation to expand the usefulness of Kim by making more applications available to a user given that Kim does not limit the kinds of applications available through the system and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Kim does not disclose wherein the second screen is a screen of recommended audio content having information similar to information of the first area; if one of the recommended audio content included in the second area corresponding to the expanded portion is selected, as disclosed in the claims.  However, Goldfain discloses a videos may be recommended to a user (C 11, L 12-15).  Therefore, considering the teachings of Kim, Goldfain and Ladouceur, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the second screen is a screen of recommended audio content having information similar to information of the first area; if one of the recommended audio content included in the second area corresponding to the expanded portion is selected with the teachings of Kim, Goldfain and Ladouceur with the motivation to expand the usefulness of Kim by making more applications available to a user given that Kim does not limit the kinds of applications available through the system and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Kim does not disclose in the expanded state, output a second notification object on the second area of the flexible display to be disposed along a full length of a side of the second area, as disclosed in the claims.  However, Goldfain discloses a notification object may be displayed at the edge of the screen (C 13, L 50-52) the notification may be displayed along an edge of the screen (C 15, L 29-30) and Ladouceur discloses alerts may be displayed on the edge of the screen (P 0001) that includes supplemental information about a next song to be played (P 0095, Fig. 14, 1404).  Both Goldfain and Ladouceur discloses notifications that are displayed substantially along the full length of an edge of the display.  Therefore, considering the teachings of Kim, Goldfain and Ladouceur, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine in the expanded state, output a second notification object on the second area of the flexible display to be disposed along a full length of a side of the second area with the teachings of Kim, Goldfain and Ladouceur with the motivation to expand the usefulness of Kim by making more applications available to a user given that Kim does not limit the kinds of applications available through the system and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Kim does not disclose upon receiving a user input for the second notification object, as disclosed in the claims.  However, Goldfain discloses the user may select the notification (C 15 L 34-36) and Ladouceur discloses the alert with the supplemental information may be selected by the user (Claim 11).  Therefore, considering the teachings of Kim, Goldfain and Ladouceur, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine in the expanded state, output a second notification object on the second area of the flexible display to be disposed along a full length of a side of the second area with the teachings of Kim, Goldfain and Ladouceur with the motivation to expand the usefulness of Kim by making more applications available to a user given that Kim does not limit the kinds of applications available through the system and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Kim does not disclose output a screen of a reproduction item list in the fifth area, a screen of a local performance schedule in the sixth area, a screen of artist information in the seventh area, and a screen of lyrics information in the eighth area, as disclosed in the claims.  However, Goldfain discloses selectable information such as titles by actor, genre, director, name, keyword, and so forth may be displayed to the user (C 11 L 7-15) and Ladouceur discloses the alert with the supplemental information may include song title and artist of the next song to be played (P 0095).  Therefore, considering the teachings of Kim, Goldfain and Ladouceur, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine output a screen of a reproduction item list in the fifth area, a screen of a local performance schedule in the sixth area, a screen of artist information in the seventh area, and a screen of lyrics information in the eighth area with the teachings of Kim, Goldfain and Ladouceur with the motivation to expand the usefulness of Kim by making more applications available to a user given that Kim does not limit the kinds of applications available through the system and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Kim does not disclose wherein the notification object provides an indication of information for display in the second area, and the notification object is disposed along a full length of a side of the first area from which the flexible display is expandable, as disclosed in the claims.  However, Goldfain discloses a notification object may be displayed at the edge of the screen (C 13, L 50-52) the notification may be displayed along an edge of the screen (C 15, L 29-30) and Ladouceur discloses alerts may be displayed on the edge of the screen (P 0001) that includes supplemental information about a next song to be played (P 0095, Fig. 14, 1404).  Both Goldfain and Ladouceur discloses notifications that are displayed substantially along the full length of an edge of the display.  Therefore, considering the teachings of Kim, Goldfain and Ladouceur, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the notification object provides an indication of information for display in the second area, and the notification object is disposed along a full length of a side of the first area from which the flexible display is expandable with the teachings of Kim, Goldfain and Ladouceur with the motivation to expand the usefulness of Kim by making more applications available to a user given that Kim does not limit the kinds of applications available through the system and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Kim does not disclose wherein the notification object is differently configured based on a type of an event triggering the notification object, a type and number of elements to be output in the expanded portion, an expansion direction of the flexible display, and an expansion degree of the flexible display, as disclosed in the claims.  However, Ladouceur discloses the supplemental information alert may include information about an incoming phone call, voicemail, email or SMS message (P 0088) and next song to be played information (P 0095).  Therefore, considering the teachings of Kim, Goldfain and Ladouceur, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the notification object is differently configured based on a type of an event triggering the notification object, a type and number of elements to be output in the expanded portion, an expansion direction of the flexible display, and an expansion degree of the flexible display with the teachings of Kim, Goldfain and Ladouceur with the motivation to notify the user of incoming events so as to not obscure or impair the user's interaction with the underlying application displayed on the main part of the device display.

Claim 2, 4. Canceled. 

Claim 5. Kim, Goldfain and Ladouceur disclose the electronic device of claim 1, and Kim further discloses wherein the instructions allow the processor to output the second application when the flexible display is expanded to a specific size or more, different applications are displayed based on the how much the flexible display is extended (P 0113-0115).

Claim 7.  Kim, Goldfain and Ladouceur the electronic device of claim 1, and Kim discloses when a user selects an application icon and extends the display, an application window corresponding to the selected icon is displayed in the extended display (P 0108) and Goldfain discloses if the user selects a notification graphical object, the notification is expanded (C 15, L 34-36).  Therefore, considering the teachings of Kim, Goldfain and Ladouceur, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein if a selection input of an object of at least one display object included in a first screen outputted in the first area occurred, the second application is an application which is related to the selected object with the teachings of Kim, Goldfain and Ladouceur with the motivation to expand the usefulness of Kim by making more applications available to a user given that Kim does not limit the kinds of applications available through the system and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 8.  Kim, Goldfain and Ladouceur disclose the electronic device of claim 1, and Kim discloses that portions of the same application may be displayed on the main screen and on the extended screen (P 0124) and Goldfain discloses a notification may be expanded when selected by a user (C 15, 34-36).  The notification in Goldfain is displayed in the main display, and Kim discloses displaying portions of the same application in the main screen and the extended screen.  The combination of Goldfaim with Kim would allow selection of an application notification to display content of the application in both the main screen and the extended screen.  Therefore, considering the teachings of Kim, Goldfain and Ladouceur, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein when the first application, by which at least one content is output, is executed, the instructions allow the processor to output an output screen of the at least one content in the first area and output a screen containing information of at least another content related to the at least one content by the second application at at least a part of the second area with the teachings of Kim, Goldfain and Ladouceur with the motivation to expand the usefulness of Kim by making Kim more flexible by providing more screen space for displaying a content from an application when more than one screen is needed and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 9.  Kim, Goldfain and Ladouceur disclose the electronic device of claim 1, and Ladouceur discloses that the notification is for an incoming communication (a call, an email, a short message service message, etc.) (P 0081).  Therefore, considering the teachings of Kim, Goldfain and Ladouceur, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein if a communication event or a system event occurs before expansion of the flexible display, the second application is an application which is related to the communication event or the system event with the teachings of Kim, Goldfain and Ladouceur with the motivation to provide an improved mechanism by which a user device may be alerted as to notifications for different not displayed on the screen in an unobtrusive manner, while at the same time allowing the user to easily access information related to the notification as desired.

Claim 10.  Kim, Goldfain and Ladouceur disclose the electronic device of claim 1, and Kim further discloses wherein the instructions allow the processor to output information, which corresponds to a control input signal of at least one system element constituting a platform of the electronic device or connected to the platform, at at least a part of the second area in response to the control input signal, in Fig. 11A, upon selection of an icon in the right side of the extended portion, application content is displayed adjacent to the selection area, this is equivalent to dividing the extended portion into third and fourth areas, see Applicant’s Figures 10, 1071 and 1073.  

Claim(s) 11, 15, 17, 18, 19, 20 is/are directed to method [for providing a notification for an electronic device including an expandable display] claim(s) similar to the electronic device claim(s) of Claim(s) 1, 5, 7, 8, 9, 10 and is/are rejected with the same rationale.

Claim 12, 14. (Cancelled).

Claim(s) 3, 6, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0204037 A1) in view of Goldfain et al. (9,917,791 B1) and Ladouceur et al. (US 2012/0001748 A1) and further in view of Sohn (US 2012/0311493 A1).

Claim 3. Kim, Goldfain, Ladouceur disclose the electronic device of claim 1, and Kim further discloses wherein the designated part is an area in which the first area and the second area are connected to each other, the extended length of the flexible display is extended from a boundary line between the portable device and the flexible display to the extended length limit of the flexible display (P 0084, Fig 6).  But Kim does not disclose wherein the instructions allow the processor to: 
output the notification object in response to the event, 
wherein a width of the notification object is determined as a present transverse length of the flexible display if the flexible display is expandable in a longitudinal direction, and a height of the notification object is determined as a present longitudinal length of the flexible display if the flexible display is expandable in a transverse direction, 
wherein a color of the notification object is determined as a representative color of the information, and 
wherein a display configuration of the notification object includes at least one of the width, the height, the color, a background color, a border, a shape, and a transparency,
as disclosed in the claims.

However, in the same field of invention, Sohn discloses
an indication of receipt of an event (SMS text message) that is displayed along the full length of the side of the display (P 0052, Fig 3A) (output the notification object in response to the event, wherein a width of the notification object is determined as a present transverse length of the flexible display if the flexible display is expandable in a longitudinal direction)
each notification displayed in a different display region, each region arranged along a perimeter of the display, such that the presence of an indication, as depicted in FIGS. 3A and 3B, is peripheral to the underlying application and does not obscure or impair the user's interaction with the underlying application (P 0054)(a height of the notification object is determined as a present longitudinal length of the flexible display if the flexible display is expandable in a transverse direction, wherein a display configuration of the notification object includes at least one of the width, the height, the color, a background color, a border, a shape, and a transparency)
represented as a line and/or a line of a specific color, or pattern, shape, or type of line, and based on the position of the respective display regions, and can be arranged perimeterally about the display (P 0057) (wherein a color of the notification object is determined as a representative color of the information, wherein a display configuration of the notification object includes at least one of the width, the height, the color, a background color, a border, a shape, and a transparency)
where in each notification may be applied to events from different applications (P 0064, 0065, Fig. 5B) output the notification object in response to the even.  Therefore, considering the teachings of Kim, Goldfain, Ladouceur and Sohn, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine 
output the notification object in response to the event, 
wherein a width of the notification object is determined as a present transverse length of the flexible display if the flexible display is expandable in a longitudinal direction, and a height of the notification object is determined as a present longitudinal length of the flexible display if the flexible display is expandable in a transverse direction, 
wherein a color of the notification object is determined as a representative color of the information, and 
wherein a display configuration of the notification object includes at least one of the width, the height, the color, a background color, a border, a shape, and a transparency
with the teachings of Kim, Goldfain and Ladouceur with the motivation to notify the user of incoming events so as to not obscure or impair the user's interaction with the underlying application displayed on the main part of the device display (Sohn: P 0054).

Claim 6.  Kim, Goldfain, Ladouceur and Sohn disclose the electronic device of claim 3, and Kim, in view of Goldfain and Ladouceur, disclose wherein when a user input for the notification object is occurred, the instructions allow the processor to divide at least one of the first area and the second area into a plurality of areas and output the information on at least one of the divided areas, in Fig. 11A, upon selection of an icon in the right side of the extended portion, application content is displayed adjacent to the selection area, this is equivalent to dividing the extended portion into third and fourth areas, see Applicant’s Figures 10, 1071 and 1073.  Each of Goldfain and Ladouceur disclose allowing a user to select the notification.

Claim(s) 13, 16 is/are directed to method [for providing a notification for an electronic device including an expandable display] claim(s) similar to the electronic device claim(s) of Claim(s) 3, 6 and is/are rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
Claim 1 has been amended, and recites, in part, an electronic device comprising a flexible display having a non-expanded state and an expanded state. In the non-expanded state, a first screen of a first application and a notification object are output on a first area of the flexible display. The first application is an audio reproducing application and the first screen is a reproduction screen of a designated sound source. Upon expanding the flexible display to the expanded state, a second screen is output on at least a part of a second area of the flexible display. The second area is different from the first area. The second screen is a screen of recommended audio content having information similar to information of the first area. If one of the recommended audio content is selected, a third screen corresponding to the selected one is output in the first area. A second notification object is output along a full length of a side of the second area. Upon receiving a user input for the second notification object, the second area is divided into a third area and a fourth area by a longitudinal border line. The fourth area is divided into a fifth area, a sixth area, a seventh area, and an eighth area by transverse border lines. A screen of a reproduction item list is output in the fifth area, a screen of a local performance schedule is output in the sixth area, a screen of artist information is output in the seventh area, and a screen of lyrics information is output in the eighth area.

Claim 11 has been amended in a manner similar to that of Claim 1.

The examiner has combined new prior art references Goldfain and Ladouceur with Kim for the amended claims.  Previously used prior art reference Kim discloses a device with an extensible screen that may be extended beyond the edge of the device’s main screen.  An application may be displayed on the main screen.  When a user extends the extensible screen, the user may make a selection from an edge of the extended screen to initiate a second application to be displayed on the extended screen.  The extended screen may be further divided to display sub-elements of the initiated second application.  
Kim does not disclose that a notification object is displayed in a direction where the screen may be extended, the notification object being for an event related to a second application.
Each of new prior art references Goldfain and Ladouceur disclose displaying notifications along the edge of the screen for events for information to be displayed that is not currently displayed on the main screen.  Specifically, Goldfain displays a notification bar on the edge of the screen.  Goldfain discloses making recommendations to a user for media content.  Each of Goldfain and Ladouceur disclose that the notification may be selected.  Goldfain discloses that selectable information such as titles by actor, genre, director, name, keyword, and so forth may be displayed to the user.
Ladouceur discloses that the main application is a music application.  Ladouceur discloses the alert with the supplemental information may include song title and artist of the next song to be played.  Ladouceur further discloses the supplemental information alert may include information about an incoming phone call, voicemail, email or SMS message, and next song to be played information.
Furthermore, regarding Claims 3 and 13, new prior art reference Sohn discloses that a notification object may be displayed along the full length of the side edge of the display and along the top of the display, and each of multiple notification objects for different applications may be displayed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        11/1/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177